Title: To Thomas Jefferson from Meriwether Lewis, 28 December 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


               
                  Dear Sir,
                  Cahokia December 28th. 1803.
               
               On my arrival at St. Louis, the first object to which, I called my attention, was that of collecting such information as might be in some measure serviceable to you in forming your opinions, or shaping your arrangements to effect a certain point of policy, which you expressed to me while with you at Washington last Summer; I mean that of a wish you then entertained, if possible to induce the inhabitants of Louisiana to relinquish their landed possessions in that country, and removing with their families, accept of an equivalent portion of lands on the East side of the Mississippi, with a view more readily to induce the Indians on the East, to remove to the West side of the Mississippi, and dispose of their lands on the East side of that river to the U’States. The advantages of such a policy has ever struck me as being of primary importance to the future prosperity of the Union, and therefore, I gave it my earlyest and best attention. With a view to the main object I confined my enquiries to the following subjects—The population of Louisiana, The number of emigrants from the U’States within the last year, and the proportion which that disciption of people bear to the other free white population of Louisiana. The number of Slaves and other people of colour. The quantity of lands which have been granted to, or claimed by individuals; The species of rights or claims by which the present incumbents hold these lands; The wealth of the inhabitants, and the species of property which forms that wealth; The position and extent of the several settlements, the proportion of each that are thickly inhabited (admitting as the standard, one family to a square mile); the proportion which the remaining population of each settlement, bears to the remaining quantity of square miles embraced by it. The state of agriculture, and the species and extent of the improvements made on the lands now inhabited.— 
               Whatever I may say on these subjects, must be understood as applicable to Uper Louisiana; the distance we are removed from the capital and settlements of the lower portion of the Province, as well as the little intercourse, which takes place between the inhabitants of it’s extreems at this season of the year, makes it as difficult to learn any thing in relation to Lower Louisiana, as tho’ I were in Washington.— 
               With a view to obtain some information on these subjects, I found means to obtain an introduction to Monsr. Soulard, the Surveyor Genl., and was recieved by him in a very friendly manner; he gave me many unqualifyed assurances of his willingness to serve me, and his readyness to give me any information of which, he was possessed, in relation to the province—Monsr. S. is a Frenchman, a man of good information, an active officer, and the particular friend and confident of Colo. Lassuse; but before I proceed, in order to shew you Sir, the good faith with which Monsr. S. complyed with his previous declirations, as also to shew the difficulty, which in the present state of things is attendant on the procureing any accurate information relative to the state of the Province, it will not perhaps be amiss to relate, some measure in detale, the occurrences which took place at this interview between Monsr. Soulard and myself.— 
               In order to give as great latitude as possible to my inquiries, and at the same time to avoid being thought too importunate, I prefaced my enquiries by thanking Mr. S— for his friendly dispositions, and observed that it was to be expected, that in all newly settled countrys there were but few men of general information, and that a very small proportion even of that few, were in possession of such documents as would enable them to form an accurate opinion on many interesting subjects; and concluded by observing, that the policy of the government of the U’States did not in any manner prohibit her officers or citizens from giving strangers every information relative to the government itself or the country, if therefore, my habits as a citizen of such a government, should lead me in the course of my inquiries to ask questions, which the policy of his government forbid his giving, I should feel no mortification at his withholding it, and I hoped he would feel no compunction in doing so, if he concieved his duty as an officer, or the policy of his government required it.—I then asked him if the census of Uper Louisiana had been recently taken? and if so, what was the state of the population? he told me, that an order had been lately issued for that purpose, but the returns had not yet been recieved from but few of the districts, but that he had a copy of the census taken in 1800, which he would shew me with pleasure; a few minutes after he handed me this statement, I asked his permission to take an extract of it, which was granted, he furnished me with pen, ink & paper, I set down, and had scarsely began the operation, when, (as I was afterwards informed by Mr. Hay the gentleman who acted as our mutual friend and interpreter) Monsr. Soulard exclaimed, “perhaps some person may come in,” and taking hold of my hand with much apparent agitation, beged that I would desist, adding that when he had granted me permission to take an extract from that paper, the impropriety of such permission did not occur to him, he hoped I would pardon his not permiting me to do so, alledging that the jealousy of his government was such, that if it were known that he had given me permission to copy an official paper, that it would injure him with his government, I instantly desisted of course; and assured him that it was by no means my wish, that he should in order to gratify me, in the slightest manner compromit himself in the good opinion of his government; that I considered him the sole judge of the propriety, or impropriety of satisfying the inquiries I was making, and that while I should be thankfull for such information as he could consistenly with his duty give me, I should not on the other hand feel any mortification in being refused such as he might consider improper to give—this appeared perfectly to satisfy him—he then told me he thought I might state the present population of Uper Louisiana in round numbers at 10,000 souls, 2,000 of whom were slaves & people of colour, and of the remaining 8,000, two thirds of them at least were emigrants from the U’States; that the remaining third, were either French or Canadian descendants, the Spaniards and their descendants being so few in number, that they deserved no particular notice as a class of people.— 
               In consequence of the readiness with which Monsr. Soulard granted me permission to take a transcript of the statement of the census which he shewed me, I did not at first view, charge my memory with it’s contents as I should have done, had he not so readily granted me that permission; tho’ I think from the best of my recollection, that the total exceeded 7,600, for the population in 1800.—
               When I extended my inquiries to the geography of the country, and asked for such information as he felt himself at liberty to give me on that subject, particularly of the interior of the country lying between the Missouri and New Mexico; he shewed me a manuscript map, imbracing a portion of the Mississippi, the Missouri from it’s junction with this river to the mouth of the Osages, and the last named river in it’s whole extent; I asked permission to take a copy of it, he told me he had no objection on his part, but that he must first obtain the permission of the Merchant whose property it was, and also the permission of the Commandant; desirous of knowing how Colo. Lassuse would act in such a case, I told Mons. S—, I would take upon myself to make the necessary application to the Commandant, if he would do me the favour to obtain the Merchant’s permission for my copying it.—this done, I asked Colo. Lassuse on the same evening, if he would be so good as to permit the Merchants of St. Louis to give me such information as they might be disposed to give relative to the geography of the country, the request was immediately granted, and the next day I called on Monsr. S— who had been as good as his word with the merchant, whose permission he had obtained; notwithstanding the assureances which I gave Monsr. S—, that the Commandant’s consent had been obtained, still he could not give me the map untill he had exacted a promise upon honour, that I would not let Colo. Lassuse know that I had such a map in my possession or from what quarter I had obtained it.— 
               Thus it appears to me Sir, that these people are so much accustomed to elude the eye of dispotic power, that they can do no act but this principle seems in some measure to have interwoven itself with the actuating motive; it may however be affected in some degree, in order to inhanse the obligation conferred, by inducing the person obliged, to believe, that in order to serve him they have themselves risked the displeasure of their government or the penalty of punishment; in short, whatever may be the prime spring of action among them, they move more as tho’ the fear of the Commandant, than that of god, was before their eyes: Whenever information is asked from the most independant of them on any subject, the promiss to give it, is always qualifyed by, so far as propryety will permit; the measure of which proprety it must be understood is the will of the Commandant. candure obliges me to acknowledge however, that they have some reason to fear Colo. Lassuse, he has been pretty tiranical with them,—with regard to the more wealthy part of the community, the Colo. seems to have differed from his predecessors in office in respect to the policy he has observed towards them; formerly this class of people escaped punishment for almost every crime, but he has for very slight offences put some of the most wealthy among them into the Carraboose; this has produced a general dread of him among all classes of the people.—
               I have no doubt, as soon as the American government takes effect in Louisiana, that many of the best informed of it’s inhabitants in order to make themselves known to it, will unsolicited come forward with much interesting information, till then, every thing must be obtained by stealth. I have been thus particular to shew you in the present state of things how difficult it is to acquire information on certain subjects, and the inacuracy which must necessarily attend even the little which may be obtained.— 
               The census as given me by Monsr. Soulard, I think is more to be relyed on than any other information I have recieved on that subject. The census as known to the Spanish government itself cannot for several reasons be very accurate, and in my opinion fall considerably short of the real population.—The inaccuracy and inattention of many of their pette commandants, some of whom can neither read nor write; in many instances emigrants from the U’States pass the Mississippi, and without asking lands of the government, set themselves down and remain many months, perhaps a year, without the knowledge even of the Commandant in whose district they may be; the scattered population of a great portion of Uper Louisiana, as well as the frequent removals of the wandering emigrants from the UStates, who now form a majority of the population; all form considerations which must in some degree contribute to the inaccuracy of the census.— 
               I cannot learn that any of the commandants of districts keep an account of the number of persons who emigrate annually from the U’States to Louisiana, of course, what can be said on this head must of necessity be in a great measure conjectural; common opinion seems to fix the emigration of the last year at 100. families, but I believe it considerably more. I have learnt the population of the district of Cape Girardeau, for the present & some previous years with more precision than that of any other. this settlement was formed in 1795 by two families only, 45 miles above the mouth of the Ohio; taking the progressive increase of the population of this district for our data, we shal find, that by the census of 1801, they amounted to 705. souls, and in 1803 to 1,111. (this last number may be depended on for it’s accuracy, I had it from the young gentleman who made out the report of the census of that district for Comdt. Lorimier who can neither read nor write); from this it appears, that the population has increased within the 2 last years 406 souls; allowing 5 souls to a family, there will be 81 families for the emigration of the two last years, the half of which is 40½ for the emigration in the year 1803.—It may be urged however, that in order to obtain the true annual increase of population by emigration only, there should be deducted from this sum, the probable excess of births over the deaths which have taken place in that period, but I think that a sufficient allowance for this, will be found in the annual progressive increase of emigration, added to the removals which take place from the older settlements, to those more recently formed, at the same time disposing of their rights to the soil, and their improvements to later adventurers, who more wealthy than themselves purchase from and succeed them. I therefore think the increase of the district aluded to, may safely be stated at 40 families averaging 5 persons each, for the last 12 Months, ending the 31st. of October; admitting this to be the case, when we take into consideration many other districts, equally with Cape Girardeau, rapidly increasing in population by emmigration from the U’States, as New Madrid, St. Genevieve, New Bourbon, St. Louis and the country on the Maremek river, St. Ferdinand, St. Charles and particularly St. Andrew and the country lying S. of the Missouri, and between it and the uper portions of the rivers Maremek and St. Francis.—we would in such case have strong grounds to conjecture, that the emigration the last year from the UStates to Uper Louisiana was nearer 200 than 100, families; the emigration to Louisiana from any other quarter is so inconsiderable that it scarcely deserves notice.—The emigration of the ensuing year may be expected to exceed that of the last at least a third, unless some measures are taken by the government to prevent it. many persons from different parts of the U’States, particularly N. Carolina, have visited Louisiana since the cession of that country to the U’States has been made known; these persons were in serch of some eligible positions to form settlements as soon as the American government was in operation in that quarter; they appear generally pleased with the country, and will no doubt make a favourable report on their return.— 
               I am fully persuaded, that your wishes to withdraw the inhabitants of Louisiana, may in every necessary degree be effected in the course of a few years, provided the gouvernment of the U. States is justly liberal in it’s donations. The American emigrants will be much more readily prevailed on to come into this measure than the French, the French may be said almost exclusively to be the slave holder, they own at least five sixths of that property. I fear that the slaves will form a source of some unwillingness in the French to yeald to the wishes of the government; they appear to feel very sensibly a report which has been circulated among them on this subject, that the Americans would emancipate their slaves immediately on taking possession of the country, this however false, is sufficient to shew the opinions and disposition of the people on that subject; there appears to be a general objection not only among the French, but even among the Americans not slave holders, to relinquish the right which they claim relative to slavery in it’s present unqualifyed shape.— 
               The Canadian French reside almost entirely in villages situated on the banks of the Mississippi and Missouri rivers; a few individuals among them only can be said to possess wealth, and such as do, obtained it by the Indian trade; the whole of them either directly, or indirectly look to this trade as the principal source of their maintenance; the proximity of their present situations to the trade in which they are engaged, will of course produce a disposition to continue where they are; many of them are slave holders; slavery being prohibited in the Indianna Territory, (at least the further admission of any Slaves), these proprietors of slaves will be compelled to deside, whether they will reside in an adjacent part of the Indianna Territory, enjoy the benefits of their indian trade, and sacrefice in some measure their slave property, or remove with these slaves to some part of the U’States where slavery is permitted, and sacrefice all prospects of their indian trade; thus the slaves appear to me in every view of this subject to be connected with the principal difficulties with which the government will have to contend in effecting this part of it’s policy. 
               I know not what are the regulations, which have been, or are intended to be made by the government of the U’States in relation to the more permanent government of Uper Louisiana, but I trust I shall be pardoned for giving it as my opinion, (that of office-hunters to the contrary notwithstanding) that Uper Louisiana can be governed more for the happiness of, and justice to the people, with less expence to the mother government, and with better prospects of inforcing her future policy, by dividing it into about three counties, and incorporating it with the Indianna Territory, than by establishing it into a seperate territory, or continuing it as a part of the government of Lower Louisiana in any shape.— 
               In pursuing my enquiries in relation to Louisiana, any information which I may recieve and which appears to me worthy of your attention shall be forwarded to you.— 
               I have proposed many quiries under sundry heads to the best informed persons I have met with at St. Louis and within the vicinity of that place; these gentlemen have promised me answers in due time, but as every thing undergoes the examination of the Commandant, you may readily concieve the restraint which exists on many points.— 
               Some of the traders of this country from their continual intercourse with the Indians, possess with more accuracy many interesting particulars in relation to that people, than persons in a higher sphere of life among them, yet they want both leasure and abilities to give this information in any satisfactory manner in detail; in order therefore to avail myself as far as possible of their information under these circumstances, I drew out a form on paper containing 13 or 14 columns, which I headed with such subjects as appeared to me most important to be known relative to the Indians; I have some of these in circulation; and expect to recieve one or more of them in a few days.— 
               I have obtained three maps; one of the Osages river, before mentioned, a general map of Uper Louisiana, and a map of the Missouri river, from it’s mouth to the Mandane nation; these I shall retain for some time yet, in order to asscertain by further enquiries their accuracy or otherwise; I have also obtained Ivins’s and Mac Kay’s journal up the Missouri, it is in French & is at present in the hands of Mr. Hay, who has promissed to translate it for me; I am also promissed by Mr. Hay a copy of his journal from Michilimackinack to the Assinaboin river in the north, by way (on his outward bound journey), of the S. side of Lake Superior, the River St. Louis, the River of the sand lake branch of the Mississippi, a part of the last river downwards to the mouth of the crow-wing river or river L’aile dé curbeau, and with it to the Leaf river, thence up the Leaf river to the portage of the Otter-tale Lake, thence down the Red river to it’s junction with the Assinaboin river (called improperly in Arrosmith’s Map Stone Indian river), and up this river 80 leagues to his winter establishment; on his inward bound journey; by the Assinaboin river to Red river, thence down it 18 leagues to Lake Winnipeck, and through a part of it, the river Winnipeck, Lake of the Woods, the river of the rainy Lake, the rainy Lake, and the grand portage to Michilimackinack—these I shall forward to you as soon as they are recieved.— 
               My best respects to your daughters, as also Messrs. T. Randolph, Eppes & Harvey, and believe me with much sincere regard—
               Your Most Obt. Servt.
               
                  Meriwether Lewis. Capt.
                  1st. U.S. Regt. Infty.
               
            